DETAILED ACTION
This Office Action is in response to the communication filed on 11/12/2021. 
Claims 1-69, 84-93, and 95 have been canceled. Claims 70-83, 94, and 96 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word "means" (or "step") are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g. "partition access means" recited in claims 80-82), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word "means," but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: "at least one signal-emitting device" recited in claim 70, and "a signal-emitting device" recited in claim 74.  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations: e.g. figs. 1-4, and pages 8-13, 17-18, 24 of the specification.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 71-73, 77, 94, and 96 are objected to because of the following informalities: 
Abbreviation "NFC" recited in claim 71 should be written in expanded form or at least defined once when recited for the first time.
"a partition" recited in claims 72 and 73 should read "the partition". 
"the received passcode" recited in claim 77 should read "the passcode".
For the purpose of examination, claims 94 and 96 have been seen as independent claims. Claim 94 should be amended to include all the steps recited in claim 75 (instead of reciting "to perform the method of claim 75"). Note that the issues in claim 75 as presented in this Office action would also exist in claim 94. Claim 96 should also be amended accordingly (note that the programming lacks functional relationship with a computer component in claim 96). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 75-79, 81-83, and 94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 75 recites "that partition," however it is unclear whether it refers to "a partition" recited in line 1 of claim 75, "a partition" recited in line 4 of claim 75, or some other partition. In addition, "the partition" recited in claim 76, and "that partition" recited in claim 78 also have similar issue. For the purpose of examination, "that partition" and "the partition" have been interpreted as referring to any partition.
It is unclear whether "the signal specifying a partition" recited in claims 76 and 78 refer to "a signal" comprising information specifying the partition recited in line 4 of claim 75 or another signal specifying the partition recited in line 1 of claim 75. For the purpose of examination, "the signal specifying a partition" has been interpreted as a signal specifying a partition.
It is unclear whether "the device" recited in claim 77 refers to "a mobile communication device" in line 1 of claim 75, "a signal-emitting device" in line 3 of claim 75, "a mobile communication device" in line 4 of claim 75, or some other device. For the purpose of examination, "the device" has been interpreted as referring to any device.
Claim 78 recites the term "the mobile communication device", however, as indicated above, line 1 of claim 75 and line 4 of claim 75 both recite "a mobile communication device" and it is unclear which one of them or some other mobile communication device "the mobile communication device" in claim 78 refers to. For the purpose of examination, "the mobile communication device" has been interpreted as a mobile communication device.
It is unclear whether "A device" recited in claims 81-83 refer to "a mobile communication device" in line 1 of claim 80, "a mobile communication device" in lines 2-3 of claim 80, or some other mobile communication device. For the purpose of examination, "the mobile communication device" has been interpreted as referring to any mobile communication device.
It is unclear whether "the partition" recited in claim 81 refers to "a partition" in line 2 of claim 80, "a partition" in line 4 of claim 80, "a partition" in claim 82, or some other partition. In addition, "that partition" in claim 82 also has similar issue, note that claim 82 also recites "a partition". For the purpose of examination, "the partition" and "that partition" have been interpreted as referring to any partition.
Since claim 94 has been interpreted as including all the steps in claim 75, the issue in claim 75 as presented above also exist in claim 94 and thus claim 94 has also been rejected for similar reasons.   
Dependent claims are also rejected for inheriting the deficiencies of the independent claims from which they depend on.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 94 and 96 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 94 does not fall within at least one of the four categories of patent eligible subject matter because "A computer program" as recited in claim 94 was not defined in the specification, for purposes of examination, the term has been interpreted as encompassing software per se, which is not statutory. In addition, claim 96 recites "A computer readable medium" and the specification does not limit the medium to be non-transitory only, in fact, the specification is silent regarding the meaning of this limitation. As such, applying the broadest reasonable interpretation in light of the specification, the claim as a whole cover both transitory and non-transitory computer readable medium. A transitory medium does not fall into any of the 4 categories of invention (process, machine, manufacture, or composition of matter). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 73-75, 78, 80, 82, 94, and 96 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brunet et al. (US 2008/0316002).
Claim 70, Brunet teaches:
A system comprising a mobile communication device and at least one signal-emitting device, wherein the devices are arranged such that when the mobile communication device receives a signal from a signal-emitting device specifying a partition, the mobile communication device accesses the partition specified by that signal. (e.g. [0049], "During a "Require More Data?" block 236, process 230 determines whether or not the data gathered during block 234 is sufficient to create a configuration for the target device or devices…In another example, a visually impaired person may be queried concerning specific accessibility preferences such as a large default display font size or the enablement of a text-to-speech (TTS) feature of hardware and/or software so equipped. Other examples of TTS configuration information include, but are not limited to, data as a preferred gender and a specific speed rate for a synthesized voice" [0052]-[0055], "Process 260 starts in a "Begin Configure Device" block 262 and proceeds immediately to a "RFID Detected?" block 264. During block 264, the target device, which in this example is CPU 104…determines whether or not an RFID tag programmed in accordance with the claimed subject matter is present…If an RFID tag is detected…the device in the process of being configured, in this example CPU 104, retrieves the data downloaded to the RFID tag, in this example RFID tag 114…During a "Load Configuration" block 272, process 260 configures the target device in accordance with…any options uploaded during block 266. During a "Notify User" block 274, the target device notifies the user that the configuration of the target device is configured and ready for use")
Claim 73, Brunet teaches:
wherein the signal specifying a partition comprises information specifying what functionality the mobile communication device will have in that partition and/or what content will be available. (e.g. [0049], [0054]-[0055])
Claim 74, this claim is directed to a device containing similar limitations as recited in claim 70 and is rejected for similar rationale.
Claim 75, this claim is directed to a method containing similar limitations as recited in claim 70 and is rejected for similar rationale.
Claim 78, this claim is directed to a method containing similar limitations as recited in claim 73 and is rejected for similar rationale.
Claim 80, this claim is directed to a device containing similar limitations as recited in claim 70 and is rejected for similar rationale.
Claim 82, Brunet teaches:
wherein the partition access means is arranged to create a partition based on partition configuration information contained in the received signal, and to then access that partition. (e.g. [0049], [0054]-[0055])
Claim 94, this claim is directed to a computer program containing similar limitations as recited in claim 70 and is rejected for similar rationale.
Claim 96, this claim is directed to a computer readable medium containing similar limitations as recited in claim 70 and is rejected for similar rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 71, 79, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (US 2008/0316002) in view of Trappeniers et al. (US 9,571,474).
Claim 71, Brunet teaches the at least one signal-emitting device (see above) and does not appear to explicitly teach but Trappeniers teaches: 
a NFC tag. (e.g. col. 4 ll. 64-col. 5 ll. 7)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Trappeniers into the invention of Brunet, and the motivation for such an implementation would be for the purpose of securely providing a service by a server to a reader device (Trappeniers col. 1 ll. 8-11, col. 4 ll. 34-57).
Claim 79, this claim is directed to a method containing similar limitations as recited in claim 71 and is rejected using the same rationale to combine the references.
Claim 83, this claim is directed to a device containing similar limitations as recited in claim 71 and is rejected using the same rationale to combine the references.
Claims 72, 76-77, and 81 are rejected under 35 U.S.C. 103 as being unpatentable over Brunet et al. (US 2008/0316002) in view of Lauper (US 2007/0016479).
Claim 72, Brunet teaches the signal specifying a partition (see above) and does not appear to explicitly teach but Lauper teaches:
a passcode. (e.g. [0044], [0047], claim 20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings described by Lauper into the invention of Brunet, and the motivation for such an implementation would be for the purpose of providing information on a product, wherein the offered information can be updated and completed at any time without new data having to be written in the tags, and wherein sufficient security and flexibility is also possible with cheaper read-only tags (Lauper [0013]-[0014]).
Claim 76, this claim is directed to a method containing similar limitations as recited in claim 72 and is rejected using the same rationale to combine the references.
Claim 77, Brunet-Lauper combination teaches: 
accessing a partition on the device corresponding to the received passcode. (e.g. Lauper [0047], [0049], claim 20)
Claim 81, this claim is directed to a device containing similar limitations as recited in claims 76 and 77 and is rejected using the same rationale to combine the references.
Conclusion
39.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2010/0323664 discloses a system and method that allows a mobile device to establish dedicated memory partitions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE C LIN whose telephone number is (571)272-7752. The examiner can normally be reached M-F 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GELAGAY SHEWAYE can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIE C. LIN/Primary Examiner, Art Unit 2436